department of the treasury internal_revenue_service washington d c qo q j al te rs a dec jog8 uniform issue list numbers kkk rk kkk kek kkk kk kkk kk kee kkk kek kkekkerekek kak kk kk kk kkk kkk kk kk kk kk rk kr kkk kk rk ker kkk kk kkk kk kee kkk kkk ke kkk kkk kkk kkk ak ak kk ko kk ek kr kk kk kk kkk kk kk kok ok kek ok ke kok ok kok kkk koko kk kkk attn 1k kok ok ok kk ok ke kk kkk kk kk kok kk kk kk kk kk kk kk kk kk kk kk kk ko kk kk legend individual a surviving_spouse beneficiary b beneficiary c trust d kkk kkk kkk kkk kkk kk kkk kr ak kk kk rk kr kkk keke kk keke keke kaa kkk kkk kk kkk kkk kaka kkk kkk kkk kkk kkk kkk kk kk ee er ee kk ka kk kaa k kk rk kk rk kr kk kek kek kkk kkk rk kkk kr kr kr kr kr kr rk kk kr kr kk rk kkk ake dee ok kk kok ek kk kek kkk kk kk kk kk kk kkk kk kkk kkk kk kk kk kr rr kk rk kkk kkk ek kk trustee kkk rk rk kr kk kk kr kkk kkk rk kk kk kk kk kk kk kk kk kk kk kk kk ak kr kk ke wk kkk rk rk kk kk kk kkk kkk kkk ok oe ke de kk rk kk kk kk kk kk kk kk kkk kk kk kk kekkkkkk kkk kek k kek individual retire- ment arrangement sira kkkkk kkk kkk kr rk rk kk kkk kk kek kk kkk kkk kr kek kkk kkk keke karr kk kkk kkk kkk kkk ka kkk kk rk ek k state e kk rk kr kkk i ee ee eee eee ee ee ee ee ladies and gentlemen this is in response to a letter dated march and december in which your authorized representative requested private supplemented by additional correspondence dated october october october november date letter rulings on your behalf and in your capacity as trustee of trust d named above regarding the effect of certain distributions from trust d under sec_401 a of the internal_revenue_code request you have submitted the following statements and representations in furtherance of your ruling and d as on eeee eee individual a executed trust d a revocable_living_trust trust d was amended and restated on e k with additional amendments dated t and keeeerh ee - e individual a’s death years old a valid trust under the laws of state upon at the time of death individual a wa sec_63 and became irrevocable by its terms as of trust d is you have represented that at the time of death individual a owned a qualified_individual retirement arrangement ira with assets totaling approximately dollar_figure individual a hereinafter the decedent designated trust d the ira’s beneficiary effect at the time of the decedent’s death the assets of the decedent’s ira were transferred directly into another ira administered by the trustee of trust d trustee ira custodian was informed of the decedent’s beneficiary designation and was provided copies of the trust document this beneficiary designation was in in january on ke keke eee the as after full funding and settlement of mortgage payments and as the marital trust various other specific bequests and estate expenses trust d provides that the balance of the trust estate will constitute a residuary_trust estate for the benefit of the decedent’s surviving_spouse to be referred to decedent’s surviving_spouse is the primary beneficiary of the marital trust and is entitled to all the income from that trust on a quarterly basis or at more frequent intervals as the trustee deems necessary or appropriate amended contains an additional proviso that does not equal or exceed dollar_figure the difference between the marital trust’s income and the specified amount should be paid to the decedent’s surviving_spouse out of principal trustee of the marital trust has the discretion to distribute additional principal as needed from the trust for the surviving spouse's health support and maintenance the trustee of trust d has received a copy of the trust the marital trust as if its annual income also the the kk kk kkk ok ok ok kk kk ok ok ok ok ke kk kk eek kek kkk ke kk 18go qs your authorized representative has asserted that the ira assets cannot be used to satisfy any of the trust d specific bequests after the death of the surviving_spouse the marital trust’s are to be distributed to beneficiaries in pertinent part state e statutes remaining assets if any b and c descendants of the decedent and the surviving_spouse or to their then living descendants if either b the surviving_spouse provide that any interest of any participant or beneficiary ina retirement or profit-sharing_plan that is qualified under sec_408 of the code is exempt from all claims of creditors of the beneficiary or participant pursuant to this statutory requirement all of the expenses and charges against trust d have been fully funded with assets other than the decedent’s ira the assets of that ira must be used exclusively to fund the marital trust provided for by trust d or c predeceases and based on the preceding facts statements and representations you have requested the following rulings even though trust d is named as the beneficiary of the the surviving_spouse is treated as the decedent's ira designated_beneficiary of the decedent’s ira as the decedent’s death distribution period for payment of benefits from the decedent's ira under sec_401 for purposes of determining the of the code of the date of that beginning no later than date dis- tributions made from the decedent’s ira to the marital trust over the life of the surviving_spouse or over a period not extending beyond the life expectancy of the surviving_spouse accordance with by sec_1 regulations proposed regs a -1 q a c-3 a of the proposed income_tax a b iii as interpreted of the code are in sec_408 of the code and sec_1_408-8 q a a-1 of the proposed regs provide that under regulations prescribed by the secretary iras are subject_to distribution rules similar to the rules provided in a -1 of the proposed regs for qualified_plans benefit requirements also shall apply to the distribution of the entire_interest of maintained an individual for whose benefit an ira is of the code and sec_1 the incidental death a sec_401 a a generally provides that a plan will not be qualified under sec_401 unless that plan provides that the entire_interest of each employee i will be distributed to such kk rr kr rk kr rrr kkk kkk eker kkk kek kek 1qo d q t o p p e n u o f in accordance with regulations over the life of such employee not later than the required_beginning_date be distributed beginning not later than the required_beginning_date employee or over the joint lives of such employee and a desig- nated beneficiary or over a period not extending beyond the life expectancy of such employee or the joint life expectancies of such employee and a designated_beneficiary ii or will sec_401 a c i and ii of the code defines the term required_beginning_date as applied to iras the calendar_year immediately following the calendar_year in which an employee a former employee attains age as april or of sec_401 a b ii generally provides that a plan is not qualified under sec_401 unless the plan provides that an employee dies before distribution of the employee’s interest has begun in accordance with sec_401 a ii interest of the employee will be distributed within five years after the date of the death of such employee five-year rule sec_1 a -1 q a c-2 of the proposed regs states in part employee’s interest must be distributed by december calendar_year which contains the fifth anniversary of the date of the employee’s death that in order to satisfy the five-year rule the former of the the entire if sec_401 a b iii of the code provides an exception the exception applies if a designated_beneficiary a designated_beneficiary to the five-year rule if certain amounts are payable over the life of any portion of the employee’s interest is payable to benefit of distributed in accordance with the regulations over the life of such designated_beneficiary and begin not later than one year after the date of the employee's death regulations sec_401 a b iii applies if date or or such later date as the secretary may prescribe by sec_1 a - q a c-3 a provides that any individual is designated as the employee’s surviving_spouse of the employee’s date of a beneficiary other than such portion will be such distributions in addition to iii ii i as or for the with regard to ruling_request sec_1 a -1 q a d-2a a of the proposed regs provides that only individuals may be designated beneficiaries for purposes of however sec_1 that trust may be treated as designated beneficiaries under a a -1 q a d-5 a provides that the beneficiaries of in cases where a_trust is named as the plan beneficiary sec_401 a bk rr kr kr kkk kk kkk kk kkk kkk kkk kek ek igys i cad plan or ira provided the following four requirements trust qualification requirements are met the trust is a valid trust under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument and a copy of the trust document is provided to the plan sec_1 a -1 b q a d-6 a of the proposed regs that if a_trust is named as provides in pertinent part beneficiary of an employee all beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under under sec_401 a b iii requirements cited above are satisfied as employee’s death if the four trust qualification of the date of the a sec_1 a -1l b q a e-5 a provides that if more a beneficiary with respect than one individual is designated as to an employee as employee dies prior to his required_beginning_date designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period of his date of death in the case where the the sec_1 a -1 q a e-5 e of the proposed regs an employee’s if a beneficiary’s entitlement to states that benefit is contingent on the death of a prior beneficiary such contingent beneficiary will not be considered a beneficiary for purposes of determining who is the designated_beneficiary with the shortest life expectancy under paragraph a beneficiary who is not an individual is rule does not apply if the death occurs prior to the applicable_date for determining the designated_beneficiary q a e-5 e provides an example illustrating that a death contingency is a provision in which the availability of benefits is dependent on another beneficiary’s death a beneficiary or whether a this in this case you have represented that trust d of which the marital trust is state e that became irrevocable at the time of the decedent's a valid trust under the laws of a part is tek kk ok kok kk kkk kk kk ok kk kk kok kk kkk kk kkk ke 1eoe we d a r e h you have further all other expenses and charges against trust d the marital trust residuary_trust estate in accordance with statutory requirements of death by the terms of the trust agreement represented that state e were fully funded with trust assets other than the decedent’s ira the sole named beneficiary of the decedent’s ira surviving_spouse is the sole income_beneficiary of the marital trust and the only discretionary beneficiary of principal the death of the surviving_spouse any assets remaining in the marital trust will be divided equally between contingent beneficiaries b and c stirpes surviving_spouse is older than either beneficiary b beneficiary c copies of the trust as required under sec_1 a -1 q a d-5 a item your authorized representative has asserted that the or their then living descendants per finally the trustee ira custodian has received is therefore or the decedent's after it is concluded therefore that under the rules of d-5 a of the proposed regs sec_1 a -1 q a surviving_spouse is treated as the designated_beneficiary of the decedent’s ira for purposes of determining the designated_beneficiary with the shortest life expectancy determined at the time of the decedent’s death ruling_request one spouse is considered to be the designated_beneficiary for purposes of determining the time period over which required distributions will be made from the decedent’s ira to the marital trust pursuant to is ruled that the decedent’s surviving accordingly with respect to of the code sec_401l a the it with regard to ruling_request number two sec_1 a -1 of the proposed regs provides in pertinent part a designated_beneficiary for a q a d- sec_5 that only an individual may be qualified_plan or requirements of the proposed_regulations have been satisfied for purposes of sec_401 distributions made to a_trust will be treated as paid directly to the beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit however because the trust qualification ira in this case annuity distributions have commenced from the an irrevocable_trust decedent’s qualified ira to trust established and maintained primarily for the benefit of the decedent’s surviving_spouse occurred on or before december calendar_year immediately following the calendar_year in which the decedent died of the proposed regs distributions made from the ira to the marital trust are considered as being paid directly to the the annuity_starting_date the last day of the under the rule_of sec_1 the marital a -1 q a d-5 b ok kor rk rr kkk kk kk kk kk kk ke qo ce mm goss oo ae ge a -7- designated_beneficiary ie of the sec_401 rules the surviving_spouse for purposes accordingly as to ruling_request two it is ruled that distributions made to beginning no later than december the marital trust over the life of the surviving_spouse or over a period not extending beyond the life expectancy of the surviving_spouse are in accordance with sec_401 a b iii the code proposed_regulations as interpreted by sec_1 401l a -1 q a c-3 a of the of it is assumed that the ira represented herein to be a in which the decedent’s ira assets are deposited qualified ira contains the necessary provisions for making timely distributions of ira assets into the marital trust as described in this ruling_request and required under sec_401 this ruling makes no determination as the decedent’s ira assumed that the marital trust is property qtip did not request a ruling from the service as the marital trust as given further you have represented and it a qualified terminable_interest trust under sec_2056 and no such ruling has been to the qualified status of to the validity of a qtip_trust of the code of the code however you is a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office should you have questions pertaining to your ruling your contact in the national_office of the service is take kee rk employee_plans technical branch op e eb til at eee rrr heh sincerely eqeouw8 zb clore ohn swieca chief employee_plans technical branch enclosures deleted copy of this private_letter_ruling notice notice of intention to disclose copy of cover letter to authorized representative
